—Judgment unanimously affirmed. Memorandum: Defendant pleaded guilty to attempted robbery in the second degree (Penal Law §§ 110.00, 160.10 [1]) in satisfaction of a nine-count indictment, and he waived his right to appeal. That waiver encompasses the contention of defendant that Supreme Court abused its discretion in denying his request for youthful offender status (see, People v Carter, 280 AD2d 925, lv denied 96 NY2d 781). We reject defendant’s contention that the waiver was not knowingly and intelligently entered (see, People v Callahan, 80 NY2d 273, 280). “No particular litany is required for an effective waiver of the right to appeal” (People v McDonald, 270 AD2d 955, lv denied 95 NY2d 800). (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Attempted Robbery, 2nd Degree.) Present — Green, J. P., Wisner, Hurlbutt, Burns and Lawton, JJ.